UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee,WI53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management 290 S. Ulukoa Place Lahaina, Hawaii96761 (Name and address of agent for service) (808) 661-1661 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2007 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2007 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND October 30, 2007 Dear Fellow Shareholders: The U.S. economy is growing at about a 2.3% rate in terms of GDP. This is toward the low end of a usually ideal rate, of about 2-4%. Many other developed countries in the world are growing somewhat faster. For example, the average growth in 2007 of France, Italy, Germany and the United Kingdom is about 2.7%; India is growing at about a 9% rate and China is growing at about an 11% rate. Many worldwide larger multinational companies are well positioned to benefit from this worldwide growth. To the extent that these companies’ U.S. earnings are growing a little slower, this is offset by their stronger foreign earnings. The strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this strong worldwide growth by investing in many of these worldwide leading multinational growth companies. The past year can be characterized as a period of many crosscurrents in the U.S. economy including: (1) strength in the service and labor sectors somewhat offsetting weakness in the housing and auto sectors; (2) interest rates flattish and now recently declining amid volatility in financial markets; (3) recent productivity growth stronger than expected, after growing at a lower rate than previously; (4) low unemployment accompanied by slowing then recent strong job growth; (5) declining consumer confidence and a recent slowing of consumer spending, although consumer confidence is still positive; (6) a continued weakening U.S. dollar; and (7) rising oil and gold and other commodity prices.Gross Domestic Product (GDP) is still showing good growth, but is growing at a slower rate in 2007 than the last few years. GDP is estimated to increase 2.3% in calendar 2007 after increasing 2.9% in calendar 2006 and 3.1% in 2005. Inflation, as measured by the Consumer Price Index, is estimated to increase 2.7% in calendar 2007 after increasing 3.2% in 2006 and 3.4% in 2005. Although inflation is moderating, it is still above therange of 1-2% thatthe Federal Reserve (the Fed) is comfortable with. In addition, higher oil, gold and other commodity prices mayresult in higher overall inflation. As a result, the Fed has two main worries: (1) a possible future weakening U.S. economy, and (2) the threat of higher inflation. Opportunistic Investing in Companies of Various Sizes The Reynolds Blue Chip Growth Fund (“Blue Chip Fund”) invests in companies of various sizes as classified by their market capitalizations. The Fund usually emphasizes investments in larger companies. A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.This is one way that the Blue Chip Fund differentiates its investment style. Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience plus the overall economic and geopolitical environments and interest rates. Portfolio as of September 30, 2007 Source: Morningstar web site and Morningstar Market Cap Breakpoints - 1 - Morningstar separates stock portfolio holdings into five market-capitalization groups: Giant, Large, Mid, Small and Micro. Of the 5,000 largest domestic stocks in the equities database, the top 1% are categorized as Giant, the next 4% are Large, the next 15% are Mid, the next 30% are Small, and the remaining 50% are Micro. Stocks outside of the largest 5,000 are also classified as Micro. Market caps are the minimum in each cap group; therefore, the minimum large market cap is the large-mid breakpoint and mid is the mid-small breakpoint, etcAs ofSeptember 30, 2007 the minimums in each cap group are as follows: (in millions) Giant $54,115.40 Large $12,538.77 Mid $2,267.34 Small $591.48 Micro <$591.48 The long-term strategy of the Blue Chip Fund is to emphasize investment in“blue chip” growth companies.In the long-term these companies build value as their earnings grow. This growth in value should ultimately be recognized in higher stock prices for these companies. The Blue Chip Fund paid an ordinary income dividend of $0.210445 per share to shareholders of record on November 5, 2007. Performance highlights (as of September 30, 2007) Cumulative Total Return Average Annual Total Return One Year 10.59% 10.59% Three years 18.79% 5.91% Five Years 63.44% 10.32% Ten Years 3.19% 0.31% Since inception (August 12, 1988) 263.56% 6.98% Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels. Low long-term interest rates usually result in higher stock valuations for many reasons including: (1) Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. (2) Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. (3) A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends. The present value is higher when interest and inflation rates are low. Economic Discussion The World Economy Foreign economic growth remains generally strong in 2007 as macroeconomic policy generally remains supportive of good growth. Monetary policy is not overly restrictive and globalization is helping to raise real income in many foreign companies.Strong growth in the rest of the world is helping U.S. export growth. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through their investments in multinational U.S. headquartered companies. In addition, the Fund generally has investments in leading foreign headquartered companies, whose stocks or American Depositary Receipts (ADRs) trade in the United States. These ADR’s are denominated in dollars and they must use GAAP accounting to qualify as an ADR. - 2 - The U.S. Economy The U.S. economy grew at a 2.7% rate in the first nine months of 2007. This was a slower rate of growth than has been the case in the last three years. However, a number of companies reported strong quarterly earnings, particularly ones with higher foreign components to their business. Some economic positives are that: (1) a scenario for a soft economic landing may be unfolding; (2) capacity utilization and capital costs remain favorable; and (3) the efficiencies of the economy resulting from such things as technology enhancements and productivity increases are quite positive. Some economic negatives are that: (1) the weak housing market and high oil prices should remain a significant drag on the U.S. economy for awhile; (2) spending for autos and other big-ticket items has been moderating; (3) the credit crunch; and (4) consumer spending may weaken further. Consumer spending represents approximately 65% of GDP. It has been weakening, however, it remains a continued positive. Consumer spending growth should benefit from continued real income gains. GDP increased2.9% in 2006 after increasing 3.1% in 2005, 3.9% in 2004, 2.7% in 2003, 1.9% in 2002, 0.8% in 2001 and 3.7% in 2000. GDP is estimated to increase 2.3% in 2007. U.S. inflation increased 2.5% in the first nine months of 2007. U.S. inflation is low relative to many past years due to such factors as: (1) a slowing U.S. economy, (2) global competition, (3) advances in technology resulting in increasing productivity, and (4) technology innovations that are helping to lower production and distribution costs. U.S. inflation, as measured by the Consumer Price Index, increased 3.2% in 2006, after increasing 3.4% in 2005, 2.7% in 2004, 2.3% in 2003, 1.6% in 2002, 2.8% in 2001 and 3.4% in 2000. U.S. inflation is estimated to increase 2.7% in 2007. This is a moderating rate versus the year before. However, inflation is still above the range of 1-2% growth that the Fed is comfortable with. Inflation remains one of the Fed’s primary policy concerns along with worries regarding credit matters. Investment Outlook There are several investment positives. Among them are: (1) the economy is growing although at a slower rate; (2) corporate profits are still good, particularly for companies with higher overseas exposure; (3) the Fed recently lowered interest rates; (4) U.S. industry is more competitive than at any time in the past quarter century and U.S. companies are the leaders in the majority of industries worldwide; (5) although consumer spending and confidence have weakened they remain positive; (6) U. S. productivity continues to increase although at a slower rate; (7) unit labor costs have recently slowed; (8) the Internet is beginning to produce efficiencies; and (9) corporate cost cutting has been very successful. Some possible investment negatives, which we are watching are: (1) the possibility of higher inflation resulting in such things as higher interest rates; (2) high energy prices; (3) large federal spending and federal deficits; (4) the housing slowdown including credit problems; (5) possible weakening consumer confidence; (6) the possibility that the economy slows further from here and we do not have a soft landing; (7) the possibility that the weak dollar could eventually push long- term interest rates higher; (8) a possible U.S. and/or global credit crisis; (9) efforts to slow China’s economic boom; (10) problems in Iraq;and (11) terrorism around the world. The Blue Chip Fund has temporarily adopted a more defensive position by temporarily raising the level of cash in the Fund. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by U.S. Bancorp Fund Services, LLC, an affiliate of our Transfer Agent. This Fund is offered as a money market alternative to our shareholders. The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Blue Chip Fund.This Fund is alsoincluded on your quarterly statements. Closing of the Reynolds Opportunity and Reynolds Fund The Reynolds Opportunity Fund and Reynolds Fund were each closed and liquidated on September 6, 2007. These two Funds were liquidated because each Fund’s assets were too small to operate efficiently.The Opportunity Fund paid a short- - 3 - term and long-term capital gain distribution of $0.94777 and $4.7561 per share, respectively on June 15, 2007 and a special liquidating dividend of a total of $0.134 per share was paid on September 4, 2007, which consisted of an income dividend of $0.0211 and a short-term capital gain of $0.1129 before the Fund was closed and liquidated.A special liquidating incomedividend of $0.00689 per share for the Reynolds Fund was paid on September 4, 2007 before the Fund was closed and liquidated. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website: You can access current information about your investment holdings via our website, reynoldsfunds.com. You must first request a personal identification number (PIN) by calling our shareholder service representatives at (800) 773-9665. You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value. Additional information available (PIN number not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings and industry percentages. Also, detailed statistics and graphs of past performances from a link to MSN Money for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours-a-day, seven days a week and press “any key” then “1”. The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For First American Treasury Obligations Fund current one and seven day yields:Call 1-800-773-9665 and press “any key” then “1”. For shareholders to automatically access their current account information: Call 1-800-773-9665 (twenty-four hours-a-day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency: Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly. In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs. These transactions are: (1) statements are sent for the Blue Chip or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent twice a year if, and when, any ordinary income or capital gains are distributed. Tax reporting: Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January. The percentage of income earned from various government securities, if any, for the Blue Chip and the First American Treasury Obligations Fund are also reported in January. Minimum investment: $1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Prototype plans for retirement plans: All types are offered including the Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, 401(k), SEP IRA, 403b and Fund Sponsored Qualified Retirement Plans. Automatic Investment Plan: There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds. This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. - 4 - Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund: As often as desired – no charge. NASDAQ symbols: Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager: Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. The Blue Chip Fund and the First American Treasury Obligations Fund are No-Load: No front-end sales commissions or deferred sales charges (“loads”) are charged. Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder. These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment. These fees reduce a shareholder’s return. The Blue Chip Fund and First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders. We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.reynoldsfunds.com. - 5 - Reynolds Blue Chip Growth Fund COST DISCUSSION As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2007 through September 30, 2007. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/1/07 Value 9/30/07 Period* 4/1/07-9/30/07 Reynolds Blue Chip Growth Fund Actual $1,000.00 $1,062.70 $10.50 Hypothetical (5% return before expenses) $1,000.00 $1,014.90 $10.25 * Expenses are equal to the Fund’s annualized expense ratio of 2.03% multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2007 and September 30, 2007). - 6 - Reynolds Blue Chip Growth Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE The Reynolds Blue Chip Growth Fund’s performance was positively affected in its fiscal year ended September 30, 2007 by, among other things, strong worldwide economies and corporate earnings and the Federal Reserve’s recent lowering of interest rates. The Fund’s performance was negatively affected by, among other things; high energy costs, worries regarding credit, flat to declining home prices and geopolitical events. The Blue Chip Fund was particularly helped by its emphasis on growth stocks in industries with stronger long-term outlooks, including: (1) Communications such as Nokia; (2) Defense such as General Dynamics; (3) Entertainment/Media such as Apple, Inc.; (4) Financial Servicessuch as Goldman Sachs;(5) Internet such as Google Inc.; (6) Restaurants such as McDonald’s; and (7) some Retail Stores such as Costco. The Blue Chip Fund was negatively affected by, among other things, its holdings in: (1) Building Materials Retailers such as Home Depot; and (2) some Retail Stores such as Wal-Mart Stores. During the twelve months ended September 30, 2007 the S&P 500 increased 16.44% and the Blue Chip Fund increased 10.59%. The Blue Chip Fund underperformed the S&P 500 during this period due to underperforming allocations among some industries and individual companies and a higher than normal cash allocation as the Fund went to a temporary defensive position. COMPARISON OF CHANGE IN VALUE OF $10, REYNOLDS BLUE CHIP GROWTH FUND AND S&P 500 INDEX(1) Past performance does not predict future performance. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. AVERAGE ANNUAL TOTAL RETURN 1-YEAR 5-YEAR 10-YEAR 10.59% 10.32% 0.31% (1) The S&P 500 is an unmanaged market capitalization-weighted index which is comprised of 500 of the largest U.S. domiciled companies and includes the reinvestment of all dividends.Investors cannot invest directly in an index or benchmark. - 7 - Reynolds Blue Chip Growth Fund STATEMENT OF NET ASSETS September 30, 2007 Shares Value COMMON STOCKS — 93.8% (a) Aerospace — 5.0% 3,500 Boeing Co. $ 367,465 2,500 General Dynamics Corp. 211,175 1,000 Honeywell International Inc. 59,470 1,000 Northrop Grumman Corp. 78,000 3,000 Raytheon Co. 191,460 1,500 Rockwell Collins, Inc. 109,560 4,000 United Technologies Corp. 321,920 1,339,050 Aluminum — 0.2% 1,500 Alcoa Inc. 58,680 Apparel — 0.4% 1,500 Crocs, Inc.* 100,875 Application Software — 1.4% 2,000 Advent Software, Inc.* 93,940 1,000 BMC Software, Inc.* 31,230 5,500 Oracle Corp.* 119,075 2,000 SAP AG SP-ADR 117,340 361,585 Banks — 0.7% 2,500 Toronto-Dominion Bank 191,700 Beverages — 2.7% 3,000 The Coca-Cola Co. 172,410 1,000 Diageo PLC - SP-ADR 87,730 3,400 Hansen Natural Corp.* 192,712 3,500 PepsiCo, Inc. 256,410 709,262 Biotechnology — 0.9% 1,000 Amgen Inc.* 56,570 1,000 Genentech, Inc.* 78,020 2,500 Gilead Sciences, Inc.* 102,175 236,765 Business Software & Services — 1.4% 1,000 Automatic Data Processing, Inc. 45,930 3,500 BEA Systems, Inc.* 48,545 3,000 Cognizant Technology Solutions Corp.* 239,310 1,000 Fiserv, Inc.* 50,860 384,645 Chemicals — 4.0% 4,000 3M Co. 374,320 3,500 Air Products and Chemicals, Inc. 342,160 4,000 Monsanto Co. 342,960 1,059,440 Chemicals-Specialty — 0.8% 3,000 Airgas, Inc. 154,890 1,000 International Flavors & Fragrances Inc. 52,860 207,750 Communication Equipment — 1.6% 7,500 Cisco Systems Inc.* 248,325 4,000 QUALCOMM Inc. 169,040 417,365 Computer
